DETAILED ACTION
Applicant: IWAKIRI, Naoto
Assignee: Fujifilm Corp
Attorney: Donald R. Studebaker (Reg. No.: 32,815)
Filing: Continuation Application filed 27 February 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office.

Priority
The instant application is a Continuation Application for PCT/JP2019/007502 filed 27 February 2019 and with foreign priority to JP 2018-058966 filed 26 March 2018.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/23/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2-4 include the phrase “the first/the second component includes a component of a driving unit/signal processing unit” which is indefinite since it is unclear if “a component” is the same as “the first/the second component”, if “the first/the second component” have multiple “components”, of which “a component” is one, or if the “components” are intended to be “means for” statements.  To make the claims definite, the claims should be amended to “the first component includes a driving component of a driving unit” or some similar amendment to clarify the relationship between the “components”.  Claims 6-7 and 11-12 inherit this rejection.
Claims 16-17 include the phrase “wherein a plurality of the first/ the second components . . . the second components . . . the first components” which is indefinite since claim 1 only includes “a first component” and “a second component”, which makes it unclear if “the first/the second components” have antecedent basis.  Claim 16 should be amended to “wherein the first component comprises a plurality of first components and the second component comprises a plurality of second components, and the plurality of first components are mounted in the first circuit substrate” and with a similar amendment to claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296), Adachi (WO 2010/070735), and Liu et al. (US Pub. 2014/0312238).
Regarding claim 1, Hoheisel discloses a radiation image capturing apparatus (Hoheisel: Fig. 1 detector 5 image system 6) comprising: 
a sensor substrate (11) including a flexible base material (¶33 PET substrate) and a plurality of pixels accumulating electric charges generated in accordance with radiation (¶19 signals processed into image; ¶31 flexible substrate with a matrix of TFTs); 

    PNG
    media_image1.png
    518
    1090
    media_image1.png
    Greyscale

a flexible first cable (¶24 flexible interconnects) of which one end is electrically connected to a connection region disposed on a predetermined side of the sensor substrate (¶24); 
a first circuit substrate that is electrically connected to the other end of the first cable (¶24 drive circuit).
However, Hoheisel fails to disclose a flexible second cable and a second circuit substrate.
In a related field of endeavor, Adachi discloses a radiation image capturing apparatus (Adachi: Fig. 1) comprising: a flexible substrate (4), a first circuit substrate (11) in which a first component used for processing a digital signal in a circuit unit driven (drive circuit 6) in a case of reading out the electric charges accumulated in the plurality of pixels is mounted (Pg. 3 <Flat panel X-ray detector>); and a second circuit substrate (12) in which a second component used for processing an analog signal in the circuit unit is mounted (signal circuit 8).
Adachi at Figure 1 & Page 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adachi with the teachings of Hoheisel to control gate driving and signal readout on a flexible substrate.  However, Hoheisel and Adachi fails to disclose a flexible second cable.
In a related field of endeavor, Liu et al. discloses a radiation image capturing apparatus (Liu et al.: Abstract – radiation detector) comprising: a flexible first cable (Figs. 5 & 7 flexible PCB 62g connectors 66,70) of which one end is electrically connected to a connection region (¶32) disposed on a predetermined side of a sensor substrate (86); and a flexible second cable (62f, connectors 66,70) of which one end is electrically connected (¶32) to a connection region disposed on a side different from the predetermined side of the sensor substrate (86).

    PNG
    media_image2.png
    471
    1169
    media_image2.png
    Greyscale

In view of the freedom to connect circuitry to a detector substrate while allowing for movement between the components utilizing the printed circuit boards and connectors as is disclosed in Liu et al. at Figures 5 & 7 and Paragraph 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al. with the teachings of Hoheisel and Adachi to provide flexibility in choosing where the first and the second circuits are secured with respect to the flexible sensor substrate which is designed to fit various shapes and orientations.

Hoheisel and Adachi further disclose wherein the first component includes a component of a driving unit that reads out the electric charges from the plurality of pixels (Hoheisel: ¶24; Adachi: Fig. 1 gate driving unit 6).
Regarding claims 3-4, Adachi further discloses wherein the second component includes a component of a signal processing unit into which an electric signal corresponding to the electric charges accumulated in the plurality of pixels is input and that generates and outputs image data corresponding to the input electric signal (Adachi: Fig. 1 signal readout 8).
Regarding claims 10-12, Hoheisel and Adachi further disclose wherein the second circuit substrate (Adachi: Fig. 1 signal readout 8) is a non-flexible substrate (Hoheisel: ¶24 small, rigid circuit boards).
Regarding claim 14, Liu et al. further discloses wherein the second cable is electrically connected to the second circuit substrate through a connector (Fig. 7 62f, connectors 66,70; ¶32).
Regarding claim 15, Hoheisel, Adachi, and Liu et al. disclose the radiation image capturing apparatus of claim 1, but are silent regarding dimensions of the sides of the sensor substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a sensor substrate of different relative dimensions and utilize the longest side for the driving unit for ease of access, which would have been within the skill of one having ordinary skill in the art since it has been held that rearrangement of parts is an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 16-17, Hoheisel, Adachi, and Liu et al. disclose the radiation image capturing apparatus of claim 1, and Hoheisel further discloses that the overall detector arrangement is secured along one dimension by rigid mounts (15) which allows for bending in the perpendicular spatial dimension to the rigid mounts.  In view of the ability to restrict flexibility along one dimension, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alternatively have the first components and the second components be on one side together, and since it has been held that rearrangement of parts is an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), one having ordinary skill in the art would be motivated to put either the first and the second components in a larger number on the side with restricted flexibility.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296), Adachi (WO 2010/070735), and Liu et al. (US Pub. 2014/0312238) as applied to claims 1, 2, and 3, respectively, above, and further in view of Mestrovic et al. (US Pub. 2008/0287747).
Regarding claims 5-7, Hoheisel, Adachi, and Liu et al. disclose the radiation imaging apparatuses of claims 1-3, but are silent regarding a flexible first circuit substrate.
In a related field of endeavor, Mestrovic et al. discloses a flexible electronic device (Mestrovic et al.: Fig. 3) including a flexible circuit substrate (Fig. 3; ¶¶11-12) which may be applied and used in on site situations for applying the flexible circuit substrate to challenging spaces (¶¶11-12).
In view of the ability to provide on-site radiation imaging with a flexible detector substrate and flexible driving circuit substrates to be attached where needed as is disclosed in Mestrovic et al. at Paragraphs 11-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mestrovic et al. with the teachings of Hoheisel, Adachi, and Liu et al.  to provide on-site radiation imaging with flexibility.

Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296), Adachi (WO 2010/070735), and Liu et al. (US Pub. 2014/0312238) as applied to claim 1 above, and further in view of Guenschel et al. (US Pub. 2016/0341689).
Regarding claims 8-9 and 13, Hoheisel, Adachi, and Liu et al. disclose the radiation imaging apparatuses of claim 1, but are silent regarding thermocompression electrical connections.
In a related field of endeavor, Guenschel et al. discloses an electrical connection in a contact region is advantageously produced by thermocompression bonding (¶12) since the mechanical and the electrical connections can be produced in one process step (¶12).
In view of the ability to produce mechanical and electrical connections in one process step as is disclosed in Guenschel et al. at Paragraph 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guenschel et al. with the teachings of Hoheisel, Adachi, and Liu et al.  to provide connections between the first and/or claims 8 & 12) or the first circuit (claim 9) by thermocompression.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/029,895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they use slightly different terminology that does not affect the claim scope.
Co-Pending 17/029,895 – Claim 13
Instant Application – Claim 15
13. (depending from claim 1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;
a flexible first cable of which one end is electrically connected to a connection region disposed on a predetermined side of the sensor substrate; and
a first circuit substrate that is electrically connected to the other end of the first cable and in which a first component of a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted in a state where a side having a predetermined length or greater or a longest side is aligned in an intersection direction intersecting with the predetermined side of the sensor substrate to which the first cable is connected.
13. The radiation image capturing apparatus according to claim 1,) further comprising:

a second circuit substrate that is electrically connected to the other end of the second cable and in which a second component of the circuit unit is mounted in a state where a side having a predetermined length or greater or a longest side is aligned on the different side of the sensor substrate to which the second cable is connected.

15 (depending from claim 1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;
a flexible first cable of which one end is electrically connected to a connection region disposed on a predetermined side of the sensor substrate;
a first circuit substrate that is electrically connected to the other end of the first cable and in which a first component used for processing a digital signal in a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted;
a flexible second cable of which one end is electrically connected to a connection region disposed on a side different from the predetermined side of the sensor substrate; and
a second circuit substrate that is electrically connected to the other end of the second cable 
15. The radiation image capturing apparatus according to claim 1, wherein the predetermined side is a longest side of the sensor substrate.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/029,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they use slightly different terminology that does not affect the claim scope.
Co-Pending 17/029,697 – Claim 2
Instant Application – Claim 1
2. (depends from claim 1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;

a flexible first circuit substrate that is electrically connected to the other end of the first cable and in which a first circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted.
2. The radiation image capturing apparatus according to claim 1,) wherein the first cable is connected to a first side of the sensor substrate, and
the radiation image capturing apparatus further comprises:
a flexible second cable of which one end is electrically connected to a second side intersecting with the first side of the sensor substrate; and
a non-flexible second circuit substrate that is electrically connected to the other end of the second cable and in which a second circuit unit which is different from the first circuit unit and is driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted.
1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;

a first circuit substrate that is electrically connected to the other end of the first cable and in which a first component used for processing a digital signal in a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted;
a flexible second cable of which one end is electrically connected to a connection region disposed on a side different from the predetermined side of the sensor substrate; and
a second circuit substrate that is electrically connected to the other end of the second cable and in which a second component used for processing an analog signal in the circuit unit is mounted.
5. The radiation image capturing apparatus according to claim 1, wherein the first circuit substrate is a flexible substrate.
10. The radiation image capturing apparatus according to claim 1, wherein the second circuit substrate is a non-flexible substrate.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884